Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McShane et al (US 2014/0363905 A1)(“McShane”).
McShane discloses an optical module , as McShane discloses a wafer with optical testing circuitry in the wafer (para. 0012 and 0022) including
An optical semiconductor chip includinga first surface that includes a laser beam irradiation region 43 which includes laser 24 (Fig. 1 and para. 0023) and a cleavage region, as McShane discloses scribe street areas between chips (para. 0024) which include areas 42 that do not include laser regions (Fig. 1 and para. 0023)  and  
An optical fiber optically coupled to the first surface, as McShane discloses optical element 24 which is a laser transmitter ( para. 0023) connected by feature 23 to the portion of the cleavage region 42 (Fig. 1)
A support member having a second surface bonded to the first surface which supports the optical fiber, as McShane discloses support structures 13-14 (Fig. 1 and para. 0024)
The chip has an optical signal input and output part in the cleavage region, as McShane discloses optical signal input in the region 42 which is in the cleavage region (para. 0024)
And the second surface is bonded to the first surface in the cleavage region, as McShane discloses in Fig. 1 the portion 12 and 13 bonded to the first region in the cleavage region through the portion 21, 22, which is a portion of the first region, as the first region includes the laser 24, as stated above,

Re claim 2:  If Fig. 1 were viewed from above, the laser beam irradiation region, which is the first region, would be on an outer side of the second surface, which is the cleavage region.
Re claim 3:  McShane discloses a buffer region between a region of the cleavage region bonded to the second surface, and the laser beam irradiation region, as McShane discloses a stabilization material region formed around the exposed horizontal waveguide structures 12, 13 (para. 0046 and Fig. 1).
Re claim 4:  McShane discloses a buffer region between a region of the cleavage region bonded to the second surface, and the laser beam irradiation region, as McShane discloses a stabilization material region formed around the exposed horizontal waveguide structures 12, 13 (para. 0046 and Fig. 1), as the region between 12 and 13 also includes the buffer material.
Re claim 5:  McShane discloses in fig. 1 the cleavage region 42 is at one end in the thickness direction of the optical chip 24, as the optical chip is at the top surface of the surface 43, and the cleavage region is on the top surface of the region 42, which is at the same level as the top of the surface 43.
Re claim 6:  McShane discloses in fig. 1 the cleavage region 42 is at one end in the thickness direction of the optical chip 24, as the optical chip is at the top surface of the surface 43, and the cleavage region is on the top surface of the region 42, which is at the same level as the top of the surface 43.
Re claim 9:
McShane discloses 
Preparing a wafer with optical testing circuitry in the wafer (para. 0012 and 0022) including

Preparing an optical fiber optically coupled to the first surface, as McShane discloses optical element 24 which is a laser transmitter ( para. 0023) connected by feature 23 to the portion of the cleavage region 42 (Fig. 1)
The chip is prepared by a  dicing step (para. 0050).
Re claim 10:  McShane discloses focusing a laser beam at a plurality of position within a first region of a wafer where the irradiation region is formed avoiding the second region, as McShane discloses performing a test using the laser beams through the waveguide to test the chips (para. 0031-0032),
Perfomring a cleavage process on the wafer , as McShane discloses singulating the chips (para. 0047), 
Re claim 11:  McShane discloses in fig. 1 the cleavage region 42 is at one end in the thickness direction of the optical chip 24, as the optical chip is at the top surface of the surface 43, and the cleavage region is on the top surface of the region 42, which is at the same level as the top of the surface 43.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McShane et al (US 2014/0363905 A1)(“McShane”) as applied to claim 2 and 1 above, and further in view of Koumans et al (US 2019/0079253 A1)(“Koumans”).

Koumans , in the same field of endeavor of optical coupling (Abstract), discloses an adhesive which is used to optically interconnect optical components of an ultraviolet curable adhesive (para. 0056-0057).
It would have been obvious to combine the material disclosed by Koumans with the device disclosed by McShane because Koumans discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895